Title: To John Adams from Timothy Dwight, [ca. 8-12 December 1785]
From: Dwight, Timothy
To: Adams, John


     
      [ca. 8–12 December 1785]
      May it please your Excellency,
     
     This letter accompanies to you the Conquest of Canaan. It is the wish of the writer, that this poem may be published in England. For the accomplishment of this design, he becomes a suitor to your Excellency, for such assistance as may be necessary.
     As an apology for this application, he could allege, that it was recommended to him by Col Wadsworth, who indeed offered him a letter of recommendation on the subject; that he has heard, from good authority, that your Excellency has invited an application of the same nature from Mr. Trumbull, & expressed your wishes to see attempts of this kind made by your countrymen; that your Excellency is known to be generously partial to every effort of real genius made in America; that he has not a friend in England, to whom a design of this nature might be addressed; & that literary merit forms a species of claim, from necessity, to the fostering influence of eminent

personages. But he is fearful that all these reasons would form an insufficient excuse. His genius & literary merit, he is aware, are at best but questionable. Perhaps the perusal even of a small part of this poem may reduce them below that standard, in your Excellency’s opinion. Should this unfortunately prove the event, he can only console himself with reflecting that the trial of his talents has been innocently made; & has only to request of your Excellency that this applicaton may be concealed from all men.
     If your Excellency should judge the work deserving of the public eye, & not unworthy of that degree & kind of assistance, which may be necessary to introduce it, the writer hopes he shall not be guilty of impertinence in solliciting, that, if it can conveniently be accomplished, the publication may be made of pecuniary advantage to himself. He is sensible that, as the book is already published in America, any printer can obtain a copy; but no printer can obtain a correct one, or one in a reasonable degree correct. This circumstance, he imagines, would have weight with the purchaser, if exhibited in a manner resembling the annexed Advertisement; & might perhaps secure to the printer, who was enabled to avail himself of it, almost an exclusive sale.
     If this article should by any circumstances be prevented, he would however wish the poem might be published, & that it might be published under such advantages, as might be fairly & easily obtained. But this, & every thing pertaining to the subject, he leaves to your Excellency, & is, with every sentiment of respect, your Excellency’s / very obedient, / & most humble servant,
     
      Timothy Dwight.
     
    